Name: 98/22/EC: Council Decision of 19 December 1997 establishing a Community action programme in the field of civil protection
 Type: Decision_ENTSCHEID
 Subject Matter: cooperation policy;  politics and public safety;  European construction;  EU institutions and European civil service;  management;  economic geography
 Date Published: 1998-01-14

 Avis juridique important|31998D002298/22/EC: Council Decision of 19 December 1997 establishing a Community action programme in the field of civil protection Official Journal L 008 , 14/01/1998 P. 0020 - 0023COUNCIL DECISION of 19 December 1997 establishing a Community action programme in the field of civil protection (98/22/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community, and in particular Article 235 thereof,Having regard to the proposal from the Commission (1),Having regard to the opinion of the European Parliament (2),Having regard to the opinion of the Economic and Social Committee (3),Having regard to the opinion of the Committee of the Regions (4),Whereas the action taken by the Community in this field since 1985 has made it possible progressively to develop cooperation between the Member States; whereas the resolutions adopted since 1987 (5) constitute the basis for this cooperation;Whereas Community cooperation in the field of civil protection helps to achieve the objectives of the Treaty by promoting solidarity among Member States, raising the quality of life and contributing to preserving and protecting the environment;Whereas the Community programme of policy and action in relation to the environment and sustainable development (6) presented by the Commission envisages that the Community's activity will be stepped up in the fields of civil protection and environmental emergencies;Whereas the establishment of a Community action programme providing support measures will help to develop cooperation in this field even more effectively; whereas such a programme should be based to a large extent on experience already gained in this field;Whereas action to prepare those responsible for, and involved in, civil protection in the Member States is important in order to increase their degree of preparedness;Whereas it is also important to undertake action targeted at the general public so as to help European citizens to protect themselves more effectively;Whereas the Permanent Network of National Correspondents on Civil Protection will continue to play an active role for matters relating to civil protection;Whereas a Committee of Member States' representatives will be established to assist the Commission in the implementation of this Decision;Whereas, in accordance with the principle of subsidiarity, Community cooperation supports and supplements national policies in the field of civil protection in order to make them more effective; whereas pooling of experience and mutual assistance will help to reduce the loss of human life, injuries and economic and environmental damage throughout the Community;Whereas it is appropriate to pay particular attention to the outermost or isolated regions of the Community, because of their characteristics;Whereas the programme should not last for more than two years (1998, 1999);Whereas a financial reference amount, within the meaning of point 2 of the Declaration by the European Parliament, the Council and the Commission of 6 March 1995, is included in this Decision for the entire duration of the programme, without thereby affecting the powers of the budgetary authority as they are defined by the Treaty;Whereas the Treaty does not provide, for the adoption of this Decision, powers other than those of Article 235,HAS ADOPTED THIS DECISION:Article 1 A Community action programme (hereinafter called 'the programme`) in the field of civil protection is hereby established in order to contribute to the protection of persons, environment and property in the event of a natural or technological disaster, without prejudice to the internal division of competences in Member States.The programme is intended to support and supplement Member States' efforts within the framework of their action on national, regional and local levels in matters of civil protection, as well as to facilitate cooperation between Member States in this field.This programme excludes any measures aimed at the harmonisation of the laws and regulations of the Member States or of the organising of the national preparedness of the Member States.Article 2 1. The programme shall start on 1 January 1998 and end on 31 December 1999.2. A plan to implement the programme, established for two years and to be reviewed annually, shall be adopted, in accordance with the procedure laid down in Article 4 and on the basis, inter alia, of the information supplied by Member States to the Commission.The financial reference amount for the implementation of the programme shall be ECU 3 million.The annual appropriations shall be authorised by the budgetary authority within the limits of the financial perspective.3. Actions under the programme, the financial arrangements and an indicative allocation of resources are set out in the Annex.Article 3 1. The plan for implementing the programme shall contain the individual actions to be undertaken.2. Individual actions shall be selected primarily on the basis of the following criteria:(a) contribution to lessening the risk and damage to persons, environment and property in the event of a natural or technological disaster;(b) contribution to increasing the degree of preparedness of those involved in civil protection in the Member States, in order to increase their ability to respond to an emergency;(c) contribution to improving techniques and methods of response: pilot projects;(d) contribution to public information, education and awareness, so as to help citizens to protect themselves more effectively.3. Each individual action shall be implemented in close cooperation with the competent authorities.4. Each action shall take account of the results of the Community and national research in the relevant fields.5. The Commission and Member States shall contribute to the consistency of the programme with other Community actions.Article 4 For the implementation of the programme, the Commission shall be assisted by a Committee composed of representatives of the Member States and chaired by a representative of the Commission.The representative of the Commission shall submit to the committee a draft of the measures to be taken. The committee shall deliver its opinion on the draft, within a time limit which the chairman may lay down according to the urgency of the matter. The opinion shall be adopted by the majority provided for in Article 148(2) of the Treaty for the adoption of decisions which the Council is to take on a proposal from the Commission. The votes of representatives of the Member States within the committee shall be weighted in the manner set out in that Article. The chairman shall not vote.The Commission shall adopt measures which shall apply immediately. However, if these measures are not in accordance with the opinion of the committee, they shall be communicated by the Commission to the Council forthwith. In that event:(a) the Commission shall defer application of the measures which it has decided for a period of three months from the date of communication;(b) the Council, acting by a qualified majority, may take a different decision within the time limit referred to in (a).Article 5 The Commission shall evaluate annually the progress in implementing the plan and present a written evaluation report to the committee referred to in Article 4 accordingly.Article 6 This Decision shall apply with effect from 1 January 1998.Article 7 This Decision is addressed to the Member States.Done at Brussels, 19 December 1997.For the CouncilThe PresidentF. BODEN(1) OJ C 142, 8. 6. 1995, p. 19 and OJ C 202, 12. 7. 1996, p. 9.(2) OJ C 141, 13. 5. 1996, p. 258.(3) OJ C 301, 13. 11. 1995, p. 3.(4) OJ C 100, 2. 4. 1996, p. 111.(5) OJ C 176, 4. 7. 1987, p. 1; OJ C 44, 23. 2. 1989, p. 3; OJ C 315, 14. 12. 1990, p. 1; OJ C 315, 14. 12. 1990, p. 3; OJ C 198, 27. 7. 1991, p. 1; OJ C 313, 10. 11. 1994, p. 1.(6) OJ C 138, 17. 5. 1993, p. 5.ANNEX >TABLE>